DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Application and Claims Status
Applicant’s amendment and respond filed on 12/28/2021 are acknowledged and entered.

Claims 21-39 were pending.  In the amendment as filed, applicants have amended claims 23 and 25; and cancelled claim 21.  No claims have been added.  Therefore, claims 22-39 are currently pending. 

Claims 22 and 27-39 are drawn to non-elected inventions, wherein the election was made without traverse in the reply filed on 05/18/2021 in respond to the restriction and/or species election requirements mailed on 11/18/2020, and thus, these claims remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) and there being no allowable generic claim.

Accordingly, claims 23-26 are under consideration in this Office Action.

Status of Claim(s) Objection(s) and /or Rejection(s)
The objection of claims 21, 23, and 25 has been withdrawn in light of applicant’s amendments of claims 23 and 25 and/or cancellation of claim 21 thereto. 



The rejection of claim 21 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Tate et al. (US Patent 3,843,672) has been withdrawn in view of applicant’s cancellation of claim 21.

Allowable Subject Matter
Claims 23-26 are allowable.

Conclusion
This application is in condition for allowance except for the following formal matters: 
This application is in condition for allowance except for the presence of claims 22 and 27-39 directed to an invention non-elected without traverse.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
June 29, 2020